Case 2:19-cv-00986-FMO-SK Document 38 Filed 06/06/19 Page 1 of 3 Page ID #:484




 1
     Reed R. Kathrein (139304)
     Danielle Smith (291237)
 2   Lucas E. Gilmore (250893)
 3   HAGENS BERMAN SOBOL SHAPIRO LLP
     715 Hearst Avenue, Suite 202
 4   Berkeley, CA 94710
 5   Telephone: (510) 725-3000
     Facsimile: (510) 725-3001
 6   reed@hbsslaw.com
 7   danielles@hbsslaw.com
     lucasg@hbsslaw.com
 8

 9   Attorneys for Lead Plaintiff Lawrence Gallagher
10   [Additional counsel listed on signature page]

11
                           UNITED STATES DISTRICT COURT
12
                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
13

14   MARK DALPOGGETTO, Individually                Case No. 2:19-cv-00986-FMO-SK
     and On Behalf Of All Other Similarly
15   Situated
                                                   EX PARTE APPLICATION FOR
16                                 Plaintiff,      LEAVE TO EFFECT
17         v.                                      ELECTRONIC SERVICE ON
                                                   DEFENDANTS RESIDENT
18   WIRECARD AG, MARKUS BRAUN,                    OUTSIDE THE UNITED
     BURKHARD LEY, ALEXANDER
19   VON KNOOP, JAN MARSALEK, and                  STATES
     SUSANNE STEIDL,
20                      Defendants.
                                                   Date:        TBD
21                                                 Time:        TBD
                                                   Courtroom:   6D
22                                                 Judge:       Hon. Fernando M.
                                                                Olguin
23

24

25

26

27

28
Case 2:19-cv-00986-FMO-SK Document 38 Filed 06/06/19 Page 2 of 3 Page ID #:485




 1   TO ALL PARTIES AND THEIR COUNSEL OF RECORD:
 2          Lead Plaintiff Lawrence Gallagher (“Lead Plaintiff”) moves this Court pursuant
 3   to Rules 4(f)(3) and 4(h)(2) of the Federal Rules of Civil Procedure, Local Rule 7-19,
 4   and this Court’s Order Re: Service of Process 1 for an order permitting Lead Plaintiff to
 5   effect electronic service on non-U.S.-resident defendants: Wirecard AG, Markus
 6   Braun, Burkhard Ley, Alexander Von Knoop, Jan Marsalek, and Susanne Steidl
 7   (collectively, the “German Defendants”), or in the alternative, for additional time to
 8   serve the German Defendants by other means.
 9          This Application is based on this Application, the Memorandum of Points and
10   Authorities filed concurrently herewith, all of the pleadings, files, and records in this
11   proceeding, all other matters of which the Court may take judicial notice and any
12   additional argument or evidence that may be presented to or considered by the Court
13   prior to its ruling.
14

15    DATED: June 6, 2019                         HAGENS BERMAN SOBOL
16                                                SHAPIRO LLP
17                                                By: /s/ Danielle Smith
18
                                                  Reed R. Kathrein (139304)
                                                  Danielle Smith (291237)
19                                                Lucas E. Gilmore (250893)
20                                                715 Hearst Avenue, Suite 202
                                                  Berkeley, CA 94710
21                                                Telephone: (510) 725-3000
22                                                Facsimile: (510) 725-3001
                                                  reed@hbsslaw.com
23                                                danielles@hbsslaw.com
24                                                lucasg@hbsslaw.com

25

26
        1
27       At ECF No. 27 (directing Lead Plaintiff to “file proof of service of the summons
     and complaint on defendants” “[n]o later than June 7, 2019”) (emphasis in original).
28   APPLICATION FOR LEAVE TO EFFECT ELECTRONIC SERVICE - 1
     Case No.: 2:19-cv-00986-FMO-SK
Case 2:19-cv-00986-FMO-SK Document 38 Filed 06/06/19 Page 3 of 3 Page ID #:486




 1
                                            Steve W. Berman (pro hac vice pending)
                                            HAGENS BERMAN SOBOL SHAPIRO
 2                                          LLP
 3                                          1301 Second Avenue, Suite 2000
                                            Seattle, WA 98101
 4                                          Telephone: (206) 623-7292
 5                                          Facsimile: (206) 623-0594
                                            steve@hbsslaw.com
 6
                                            Attorneys for Lead Plaintiff Lawrence
 7                                          Gallagher
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   APPLICATION FOR LEAVE TO EFFECT ELECTRONIC SERVICE - 2
     Case No.: 2:19-cv-00986-FMO-SK
